OPINION OF THE COURT
GANEY, Circuit Judge.
This case involves consolidated appeals of two plaintiffs from an order of the district court denying their motions for a new trial in an FELA action in which the jury found that the railroad was negligent but that its negligence played no part in causing the accident.1 **The railroad had brought Edward Kozora, an uninsured motorist, into the case as a third-party defendant. Plaintiffs did not amend the two-count complaint to include him as a defendant.2 Their main *1031point for reversal is that the trial judge committed error in his charge to the jury-
The facts giving rise to the accident and the injuries claimed by plaintiffs may be briefly stated as follows: At about 3:30 a. m. on the drizzly morning of January 25, 1964, plaintiff, Nick Idzojtic and John Skocich, were returning to the Conway Yards after they had replaced a derailed gondola car on the tracks at the railroad’s Allegheny Yards in Pittsburgh, Pa. They were riding side by side in the front seat of an open-bed stake-body Ford truck being used as a wreck truck and owned by the railroad. It was being operated by another railroad employee, Paul Peter Fishovitz, and was proceeding north-wardly at the rate of about 35 miles per hour in the right-hand lane of the Ohio River Boulevard (Route 65), a four-lane concrete paved highway, in the vicinity of Baden, Pa. The area was without overhead lights and the road was straight and level. A car being driven by James J. Gameos had been following the truck in the right-hand lane and moved into the left lane to pass it. While Gameos was still in the left lane, two to three car lengths behind the truck, a car being driven by Kozora, third-party defendant, in the right lane passed him on his right and crashed into the wrecking truck in the right lane. The wrecking truck pulled up on the berm east of the northbound right lane approximately 150 feet beyond the point of impact with its right taillights smashed and the right mud flap missing. The plaintiff, Idzojtic, testified that after the impact the left taillight was burning.
Kozora, called as a witness by plaintiffs, testified that immediately prior to the collision he was traveling 30-35 miles per hour with his low-beam headlights on in the left lane and a car in front of him was spraying water on his windshield and he steered into the right lane to pass that car. He explained that his windshield wipers were not doing such a good job on the “mud” splashing up from the car ahead and was leaving more or less of a smear on his windshield. When he passed that car Ko-zora “could see very good” in returning to the right lane to permit, as he said, a car behind him to pass. While he was proceeding in the right lane at the speed of 40 to 45 miles per hour, he did not see any car on his left nor anything within the range of his headlights, and then almost immediately he struck the rear of the wrecking truck. He said prior to the collision he never saw the truck or its rear lights.3
Plaintiffs testified that there were two impacts, and they were thrown backward by the first, as a result of the truck being struck in the rear, and then forward by the second which they claimed was caused by the forward shifting of the heavy materials and tools, such as 500 pound air jacks, wooden blocking and wedges, cables, sledge hammers, picks, shovels and crow bars, in the bed of the truck. Idzojtic stated also that after the second impact or jolt the right cab door came open and he held on to the top of the window frame while the truck slowed down but was thrown out of the cab before the truck came to a stop.
Fishovitz, the driver of the car, called as a witness on behalf of the railroad, agreed that there was an initial impact but did not notice another one. He stated that the impact caused the truck to lurch forward suddenly, “seemed like it increased speed all of a sudden for a second.”
At the trial plaintiffs maintained that the railroad was negligent in operating a vehicle on the highway which was defective in the following particulars: (1) The right front door was without a window glass which required them to cover the opening with a sheet of cardboard material; (2) Tools and materials were loaded in its bed without being secured; *1032(3) The heater was not functioning; (4) The right rear mud flap was missing, and (5) The rear taillights were not burning or were invisible.4 The railroad did not contradict the fact that it was aware that the door glass window was missing or that some of the tools and materials being carried in the bed of the truck were not secured. It did dispute the other particulars and offered evidence to show that the heater was working and that the right rear taillight was smashed and the right rear mud flap was torn off as a result of the collision.
 The trial court submitted six special interrogatories to the jury.5 He charged the jury, regarding the first two, as follows, in part:
“Your answers to these questions will constitute your verdict in this case.
“1. Did the plaintiffs prove by a fair preponderance of the evidence that the defendant Railroad was negligent?
“Now, you answer that question yes or no.
“Only if you answer it yes, answer question 2.
“2. Did the plaintiff prove by a fair preponderance of the evidence that the Railroad’s negligence caused the accident in whole or in part?
“You answer that yes or no.
“Only if your answer to question 2 is yes, you answer the remaining questions. If you should answer question 2 no, your labors are over. You answer no more questions. You should return your verdict to the Court.” (Emphasis supplied.)
Then followed this portion of the charge:
“Now, the Federal Employers Liability Act provides, in its pertinent part, as follows:
“Every common carrier by railroad, while engaging in commerce between the several states shall be liable in damages to any person suffering injury while he is employed by such carrier in such commerce.
“That is for such injury resulting in whole or in part from the negligence of any of the officers, agents, or employees of such carrier, or by reason of any defect or insufficiency due to its negligence in its equipment.
“There is no doubt about it that this truck was part of the railroad’s *1033equipment. Under the law, in order to find the defendant railroad liable in damages to these plaintiffs, you must find from the evidence that the railroad’s truck was defective, due to its negligence, in that its taillights were not functioning, and that this negligence of the railroad, in whole or in part, caused the accident and the injuries to the plaintiffs.
“If you find that the taillights on the railroad’s truck were defective and were not illuminated at the time of the accident, due to the railroad’s negligence, then you would answer the first question yes.
“Then if you find from the evidence that this negligence played any part, even the slightest, in causing the accident and the injuries to the plaintiffs, then you would answer question 2 yes.
“Also, under the evidence, if you believe the plaintiffs, you could find that the railroad was negligent in failing to replace glass in the window space in the right-hand door, in failing to have mud flaps at the rear of the rear wheel, and in permitting tools, material and so forth, to lie loose and unsecured in the bed of the truck, and perhaps in failing to have a functioning heater.
“The railroad denied negligence in the above respects except it was admitted that it had no glass in the window space on the right side.
“But even if you believe the plaintiffs and answer the first question yes, there is no evidence that the absent window or the absent mud flaps or the failure to secure tools and materials, or the malfunctioning heater played and part in causing this accident, and your answer to question 2 would be no.”
However, it is to be noted that the second question made reference to the accident only and said nothing concerning injuries. Proper exception was taken by the plaintiffs to this charge. This confusion of “accident” and “injuries” and repeated reference to “accident” alone and the use of the word “accident” in the second question submitted to the jury plus the elimination of all alleged negligence except the question of whether the taillights were lit and visible within a range of 500 feet as provided in § 801(d) of the Pennsylvania Motor Vehicle Code, 75 P.S., in our judgment, is reversible error. Section 1 of the FELA 6 does not speak of “accident” but only of “injuries” and while under certain circumstances, the substitution of one for the other may be of no consequence, here it is crucial. For example, if there were no other factors present here than that the Kozora ear struck the wrecking truck of the defendant due to the negligence of the defendant railroad company having no rear lights on the truck which were lit or which were invisible by reason of dirt and mud covering them, and if there was proof that it caused the injuries in whole or in part, then the use of the word “accident”, while not in strict compliance with the statute, would not have been harmful error. However, here there was direct evidence by the plaintiffs with respect to the tools in the bed of the truck and since the jury found under interrogatory No. 1 that there was negligence on the part of the defendant, we cannot rule out the unsecured tools as an act of negligence. Here there was testimony by the plaintiff that at the time of the crash the occupants of the front seat, including the plaintiffs and the driver, Fishovitz, were thrown backward and immediately a second jar caused by the shifting tools, unsecured in *1034the body of the truck, resulted in the plaintiffs being thrown forward so hard that one of the plaintiffs, Skocich, lost several teeth when his head struck the windshield in front of him. Dr. Wil-lison testified that this second snap was a contributing factor to the plaintiff’s injuries. Accordingly, while the tools being thrown backward by the crash and immediately coming forward causing the second jar to the plaintiffs was not a cause of the accident, on the record before us it was a contributing cause to their injuries or at least a jury might have so found, and the elimination from the jury of consideration of these facts, in our judgment, constituted reversible error.
Additionally, the question of whether the right rear mud flap which was missing after the accident caused the taillights of the truck to be splattered with mud rendering the lights invisible was, in our judgment, a factor for jury consideration in that it may have found that the railroad violated § 801(d) of the Pennsylvania Motor Vehicle Code,7 and this violation may have been found by it to have been a cause, in whole or in part, of the injuries. Kernan v. American Dredging Co., 355 U.S. 426, 78 S.Ct. 394, 2 L.Ed.2d 382 (1958).
The plaintiffs contend, additionally, that the words “in the slightest degree” should have been added to Interrogatory No. 1 so that it would have read: “Did the plaintiffs prove by a fair preponderance of the evidence that the defendant Railroad was negligent in the slightest degree?”, citing Rogers v. Missouri Pacific Railroad, 352 U.S. 500, 77 S.Ct. 443, 1 L.Ed.2d 493 (1957). However, the trial judge did not err in so refusing, since this Court has stated that the “Rogers case did not decide how a judge should instruct a jury in such cases.” See Ely v. Reading Co., 424 F.2d 758 (decided April 1, 1970). A trial judge complies with the Rogers test by submitting the case to the jury and not thereafter improperly restricting the jury in their findings either as to employer negligence or whether it played any part in producing the injuries for which damages are sought. Interrogatory No. 1 per se did not restrict the jury in its findings as to negligence.
Plaintiffs have made no attempt to demonstrate how an inoperative heater was a cause or aggravation of their injuries except to say that it was cold on the morning of January 25, 1964. They offered no evidence as to what the temperature was at that time. We know that it was above the freezing point and that the plaintiffs wore clothes appropriate for that time of year. We fail to see how the jury, with reason, could have found that this alleged particular defect contributed to their injuries in any wise.
The section of the window on the right side of the wrecking truck which was next to where the plaintiff, Idzojtic, sat was missing and in order to keep the cold and rain from coming in, he inserted a long piece of cardboard in the width between the top of the door and the frame of the window and when the door was shut and Idzojtic held it down with his hands, it prevented some of the cold and rain from entering the truck. The right outside rear-view mirror was so set that only a person sitting in the driver’s seat could look to the right rear. With the mirror adjusted to this position, it was of no value to other occupants of the front seat concerning the *1035view to the rear and so the plaintiffs were in no position to alert the driver of a vehicle approaching from the rear. However, the testimony showed that after Kozora had crashed into the wrecking truck the truck pulled over to the berm on the right-hand side of the road and the door swung open and Idzojtic and Skocich, the plaintiffs, were thrown out on the berm. While there was also testimony that Skocich and Idzojtic got out of the truck after it had stopped and were not thrown out, as they testified, it was nevertheless, in our judgment, a question for the jury to decide whether this negligence, the substitution of a piece of cardboard for the window pane, was on the part of the railroad not a negligent act which was a contributing cause to the plaintiffs’ injuries even if not a cause of the accident. In our judgment, this should have been placed before the jury for their consideration.
Finally, the appellants contend that the court should have instructed the jury with respect to an emergency situation which they alleged was here involved. We see no merit to this contention in that there was no testimony with respect to an emergency situation created as Kozora testified he saw nothing ahead of him and was proceeding 40-50 miles per hour when he crashed into the truck.
The judgment of the lower court will be reversed and a new trial will be granted.

. Apparently, the opinion of the district court has not been made available for publication.


. It is highly probable that there was lack of diversity between appellants and the third-party defendant, a layman who acted as his own lawyer in this action.


. Edward Kozora did not sue the Pennsylvania Railroad Company for the injuries he sustained or damages to his automobile as a result of the accident.


. According to plaintiff’s pretrial narrative-statement the negligence of the railroad consisted (a) of operating a truck at an extremely slow rate of speed on the highway at night (this ground was abandoned at trial), and (b) in failing to maintain visible rear, brake and tail lights on the truck. At the pretrial conference plaintiffs’ attorney said: “We contend that the lights of the truck on the rear and other operative mechanisms of the truck were not functioning properly. Consequently, anyone following the truck in the rear was unable to see it.” He also stated, in response to the railroad’s request that he explain what the other defective operative mechanisms were, “As I understand, the window on the righthand side where the passenger was was completely out. There was a cardboard there. While they were traveling, he had to be holding this cardboard for the window.” No further explanation was given by him.


. Interrogatories Nos. 3 to 6 inclusive were as follows:
“3. Did the Railroad prove by a fair preponderance of the evidence that Edward Kozora was negligent?
“Answer ‘Yes’ or ‘No’:
“[Only if your answer to Question 3 is Yes, answer Question 4.]
“4. Did the Railroad prove by a fair preponderance of the evidence that the negligence of Edward Kozora was a proximate cause of the accident?
“Answer ‘Yes’ or ‘No’:
“[Only if your answer to Question 2 is Yes, answer Questions 5 and 6.]
“5. What sum of money do you award to Nick Idzojtic to compensate him for the damages he sustained as a result of the accident?
$ -
“6. What sum of money do you award to John Skocich to compensate him for the damages he sustained as a result of the accident?
$ -”


. This section, in pertinent part, provides: “Every common carrier by railroad while engaged in commerce * * * shall be liable in damages to any person suffering injury while he is employed by such carrier in such commerce * * * re-suiting in whole or in part from the negligence of any of the officers, agents, or employees of such carrier, or by reason of any defect or insufficiency, due to its negligence, in its cases * * * or other equipment.” (45 U.S.C. § 51)


. Section 801(d) of the Pa. Motor Vehicle Code, 75 P.S. § 801(d), provided in part:
“(d) Rear lamps and illumination of rear registration plate. — Every motor vehicle * * * shall carry at the rear at least two (2) lamps of a type which at the time of their use is approved by the secretary, and which exhibit a red light, plainly visible under normal atmospheric conditions from a distance of five hundred (500) feet to the rear of such vehicle. Such rear lamps or a separate lamp shall be so constructed and placed that the number plate carried on the rear of such vehicle shall, under like conditions, be so illuminated by a white light as to be read from a distance of fifty (50) feet to the rear of such vehicle. * * * ”